Tilson, Judge:
This appeal to reappraisement has been submitted for decision upon a stipulation to the effect that the appraised values of certain items of the merchandise covered thereby, less any additions made by the importer by reason of the so-called Japanese consumption tax, represent the export values of such merchandise, and that there were no higher foreign values therefor at or about the date, of exportation of the instant merchandise.
On the agreed facts, and following United States v. Nippon Dry Goods Co., Reap. Dec. 5006,1 find and hold the proper dutiable export values of the rayon parasols covered by this appeal to be the values found by the appraiser, less any amount added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.